eus tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date number taxpayer_identification_number release date person to contact uil certified mail dear employee identification_number employee telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code the revocation of your exempt status was made for the following reason s around 20xx you developed a new strategic initiative that constituted particular services to members and was a business activity unrelated to your exempt purposes this activity was expanded in or around 20xx and in later years further expanded to include new services resulting in your organization providing substantial services to members as such you are not an organization described in sec_501 c in or you are required to file income_tax returns on form_1120 you should file these income_tax returns with the appropriate service_center for all future tax years in accordance with the instructions on the forms you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret a von lienen director exempt_organizations examinations enclosure publication
